



Exhibit 10.18


AMENDMENT NO. 1 TO CAPITAL ON DEMAND™ SALES AGREEMENT


March 15, 2019


JonesTrading Institutional Services LLC
757 Third Avenue, 23rd Floor
New York, NY 10017


Ladies and Gentlemen:


Overstock.com, Inc. (the "Company") and JonesTrading Institutional Services LLC
(the "Agent") are parties to that certain Capital on Demand™ Sales Agreement
dated August 9, 2018 (the "Original Agreement"). All capitalized terms not
defined herein shall have the meanings ascribed to them in the Original
Agreement. The parties, intending to be legally bound, hereby amend the Original
Agreement as follows:


1.
Section 1 of the Original Agreement is hereby amended to replace:



"Except where the context otherwise requires, such registration statement,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, and any post-effective
amendment of the registration statement, is herein called the "Registration
Statement."


With,


"Except where the context otherwise requires, such registration statement, and
any post­ effective amendment thereto, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, or any subsequent registration statement on Form,
S-3 filed pursuant to Rule 415(a)(6) under the Securities Act by the Company to
cover any Placement Shares, is herein called the "Registration Statement."


2.All references to "August 9, 2018" set forth in Schedule 1 and Exhibit 7(m) of
the Original Agreement are revised to read "August 9, 2018 (as amended by
Amendment No. 1 to Capital on Demand™ Sales Agreement, dated March 15, 2019)".


3.Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.


4.Entire Agreement; Amendment; Severability. This Amendment No. 1 to the
Original Agreement together with the Original Agreement (including all schedules
and exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the "Agreement" shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to "date of this Agreement" in the Original Agreement shall continue
to refer to the date of the Original Agreement.


5.Applicable Law: Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the p1inciples of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this an1endmcnt and agrees that such service shall





--------------------------------------------------------------------------------





constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.


6.Waiver of Jury Trial. The Company and the Agent each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.


7.Counterparts. This amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed amendment by one party to
the other may be made by facsimile transmission.





















--------------------------------------------------------------------------------





If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Original
Agreement between the Company and the Agent.


Very truly yours,
OVERSTOCK.COM, INC.
By:
/s/ E. Glen Nickle
Name:
E. Glen Nickle
Title:
Vice President, Legal, General Counsel and Secretary

JONESTRADING INSTITUTIONAL SERVICES LLC
By:
/s/ Burke Cook
Name:
Burke Cook
Title:
General Counsel












































